(1991); State v. Babayan, 106 Nev. 155, 174, 787 P.2d 805, 819-20 (1990).

                Therefore, extraordinary relief is not warranted, and we

                            ORDER the petition DENIED.




                                        Gibbons



                      4
                Douglas
                           it:s                J.
                                                             Saitta
                                                                                       J.




                cc: Hon. Doug Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




       -

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A

                                                     FISMESTIO        0f2ZOOMM